Citation Nr: 0841432	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-32 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from February 1993 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran testified before the undersigned Veterans Law 
Judge in September 2008.  A transcript of the hearing is of 
record.

The issue of entitlement to service connection for a 
bilateral knee disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left shoulder disorder was not manifest during active 
service.

2.  Left shoulder pathology was not identified until 2004.  

3.  A left shoulder disorder is unrelated to service or to a 
service-connected disorder.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, service connection may be granted on a secondary 
basis.  In order to prevail on the issue of entitlement to 
secondary service connection, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Further, additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

At the outset, although the veteran's claim has been 
characterized as service connection on a secondary basis, he 
does not allege that his service-connected right shoulder 
disorder caused or contributed to his current left shoulder 
disorder.  Rather, at his September 2008 Travel Board 
hearing, he testified that he injured both shoulders 
simultaneously while performing fireman's carry drills during 
physical training exercises in service.  

A review of the service medical records does not reveal any 
complaints, treatments, or diagnoses relating to a left 
shoulder disorder.  The Board acknowledges that his service 
treatment records denote complaints of right shoulder pain 
beginning in November 1993, which was attributed to fireman's 
carry drills during physical training exercises.  However, 
there are no records relating to left shoulder 
symptomatology.  

Significantly, on his September 1994 Report of Medical 
History at separation, he reported that he suffered from a 
painful or "trick" right shoulder, but did not note any 
problems with the left shoulder.  Similarly, his August 1994 
Report of Medical Examination at separation indicated that 
the strength and range of motion of his left upper extremity 
were within normal limits.  

Moreover, post-service medical treatment records do not 
reveal complaints of, treatment for, or diagnoses of a left 
shoulder disorder for many years after service.  
Specifically, the veteran's February 2004 claim for a left 
shoulder disorder, received nearly 10 years after his 
separation from service, was the first post-service 
indication of a left shoulder disorder.  Subsequent VA 
treatment records indicate complaints of left shoulder pain, 
but do not reveal competent medical opinions linking the left 
shoulder disorder to military service or to his service-
connected right shoulder disorder.  

The veteran was afforded a VA examination in August 2004 in 
which he was diagnosed with mild degenerative changes of the 
left shoulder in the form of inferior osteophytic spurring at 
the acromioclavicular joint.  However, the examiner did not 
establish a relationship between this disorder and service or 
to any service-connected disability, other than repeating the 
veteran's allegation that he had been suffering from a 
bilateral shoulder condition since 1993.  

Similarly, an April 2005 VA radiological report indicated 
mild focal degenerative changes involving the inferior aspect 
of the bilateral acromioclavicular joints, but offered no 
opinion as to the condition's etiology.  

The veteran asserts that his left shoulder disorder was 
incurred in service.  In this regard, he is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
However, the fact remains that there is no documentation of 
left shoulder symptomatology until February 2004, nearly 10 
years after his separation from service.

Further regarding the veteran's contentions regarding the 
etiology of his left shoulder disorder, he has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the evidence does not demonstrate that the veteran's 
currently-diagnosed degenerative changes of the left shoulder 
are causally related to active service or to his service-
connected right shoulder disorder.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in May 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and VA 
treatment records.  Further, the veteran submitted written 
statements and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in September 2008.  Next, a specific VA 
medical opinion pertinent to the issue on appeal was obtained 
in August 2004.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for a left shoulder disorder is denied.


REMAND

The veteran also seeks service connection for a bilateral 
knee disorder.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

At his September 2008 Travel Board hearing, the veteran 
testified that he injured his left knee in service by hitting 
it on a truck after slipping from the truck's wheel.  With 
respect to his right knee, he testified that he injured it 
during a recreational football game in service, although he 
could not recall the specifics of the injury.  With respect 
to both disorders, he stated that he experienced persistent 
pain thereafter.  

Service treatment records confirm that the veteran was 
treated for left knee pain in July 1994 after falling from a 
truck.  These records also confirm that the he suffered a 
right knee injury in October 1994 after being hit while 
playing football.  He reported to sick call where knee 
swelling was noted.  He was diagnosed with overuse syndrome 
and given medication to alleviate pain.  In addition, the 
physician indicated that he suffered from bilateral knee pain 
on his September 1994 Report of Medical History at 
separation.  

There is no post-service indication of treatment for, 
complaints of, or diagnoses of a bilateral knee condition 
until the veteran's February 2004 application for service 
connection.  His most recent VA X-rays, taken in March 2007, 
reveal minimal narrowing of the medial portion of the knee 
joint, with no bony abnormalities and no joint effusion.  VA 
treatment records document bilateral patellar pain.  To date, 
there has been no VA examination conducted with respect to 
the bilateral knee disorder.  

Therefore, a medical opinion as to whether the veteran's 
bilateral knee disorder is at least as likely as not related 
to his period of active service should be undertaken.  See 
McLendon, 20 Vet. App. 79.   

Accordingly, the case is REMANDED for the following actions:

1. The RO should secure the veteran's 
medical records dated from April 2007 to 
the present from the Asheville VA Medical 
Center in Asheville, North Carolina.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available

2.  The RO should then schedule the 
veteran for an appropriate examination to 
determine the nature and etiology of his 
bilateral knee disorder.  

The examiner is asked to review the claims 
file in conjunction with the examination 
and make a note of such review in the 
examination report.  Specifically, the 
examiner should review the records dated 
in July 1994, September 1994, and October 
1994, in which the veteran's knee pain and 
injuries are noted.  

The examiner is requested to conduct all 
necessary tests and address whether it is 
at least as likely as not (probability of 
50 percent or more) that the veteran's 
bilateral knee disorder first manifested 
in service.  A rationale should be 
provided for all opinions.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


